Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered August 2, 1984, convicting him of attempted robbery in the first degree and attempted assault in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Finnegan, J.), after a hearing, of those branches of the defendant’s omnibus motion which were to suppress statements and identification testimony.
Ordered that the judgment is affirmed.
*382The hearing court correctly found that the first identification of the defendant, which occurred shortly after the crime, was not police initiated since the complainant pointed out the defendant and the codefendant to the police without any prompting. The second identification occurred after the police pursued the fleeing defendant and brought him back to where the complainant and other perpetrators were located, and was merely the complainant’s confirmation that the defendant was the same person whom he had previously identified as the assailant (see, People v Soto, 87 AD2d 618; see also, People v Logan, 25 NY2d 184, cert denied 396 US 1020, rearg dismissed 27 NY2d 733).
We have considered the defendant’s remaining contentions and find them to be without merit. Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.